Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-11, 13, and 15-21 are pending in this application. Claims 1, 8, and 21 are amended by applicant’s amendment filed 14 September 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 14 September 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it recites “a co-processor including an artificial neural network that is configured to identify one or more target signals among the one or more signals received from the host processor” (lines 6-7). Although lines 3-5 recite “wherein the host processor includes a keyword identifier host processor configured to receive weighting signals and transmit one or more signals indicating detection of desired user-specified signals,” it does not specify that the “one or more signals” transmitted by the host processor are transmitted to the co-processor. So the term “the one or more signals received from the host processor” lacks antecedent basis. In addition, line 11 recites “wherein the one or more target signals may be detected by way of a set of weights.” It is unclear if the set of weights is related to the weighting signals received by the keyword identifier host processor or if they are a completely separate set of weights.
Regarding Claims 4-7, they are rejected as being dependent on a rejected base claim.
Regarding Claim 21, it recites elements similar to those of claim 1, so it is indefinite for the same reasons.

Claims 8-11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hofer et al. (U.S. 2016/0379629, hereinafter “Hofer”) in view of Parada San Martin et al. (U.S. 2015/0127594, hereinafter “Parada”), and further in view of Augustine.
Regarding Claim 8, Hofer teaches a method for generating a weight file that causes an integrated circuit to detect desired user-specified signals (¶ [0020], [0024], and [0026] – [0027]), comprising:
listing desired target signals that may be detected by a signal detector (¶ [0020]—word lists are desired target signals);
retrieving one or more signal databases that are comprised of standard target signals that may be detected by the signal detector (¶ [0024]—the static or pre-built vocabulary is a database of standard target signals);
combining the desired target signals and the one or more signal databases to build a modified database (¶ [0024] and [0037]); and
using the modified database to recognize the target signals and the standard signals (¶ [0027]);
and transmitting one or more signals indicating detection of the desired user-specific signals (¶ [0030] – [0031]—the output response or initiation of an action is a transmitted signal that indicates detection of a desired user-specific signal).
Hofer teaches training a speech recognition system (¶ [0001]), but does not explicitly teach:
using the modified database to train a neural network implementation to recognize the target signals and the standard signals;
producing a set of weights by way of training the neural network implementation; and
translating the set of weights into the weight file suitable for being stored in a memory storage that is accessible to the integrated circuit;
receiving the set of weights;
wherein the weight file are used to detect the desired user-specific signals received from at least one of: an infrared sensor, a pressure sensor, a temperature sensor, a proximity sensor, a motion sensor, a fingerprint scanner, a photo eye sensor, and a wireless signal antenna.
However, Parada teaches:
using a modified database to train a neural network implementation to recognize target signals and standard signals (¶ [0017] – [0018] and [0036] – [0039]—the second training set is a modified database that is used to train a neural network implementation);
producing a set of weights by way of training the neural network implementation (¶ [0003] – [0004] and [0034]); and
translating the set of weights into the weight file suitable for being stored in a memory storage that is accessible to the integrated circuit (¶ [0003] – [0004] and [0034]—the weights are clearly stored for use by the neural network; ¶ [0109] describes storing data in files); and
receiving the set of weights (¶ [0030] and [0034]—the software framework used for training receives the set of weights from CPUs that perform the calculations).
These claimed elements were known in Hofer and Parada and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the training methods for a speech recognition system of Parada with method of using a speech recognition system to detect user-specified signals of Hofer to yield the predictable result of using the modified database to train a neural network implementation to recognize the target signals and the standard signals; producing a set of weights by way of training the neural network implementation; translating the set of weights into the weight file suitable for being stored in a memory storage that is accessible to the integrated circuit; and receiving the set of weights and transmitting one or more signals indicating detection of the desired user-specific signals. One would be motivated to make this combination for the purpose of improving flexibility and accuracy by enabling a neural network to recognize new desired target signals through the process of training.
Hofer/Parada suggests wherein the weight file are used to detect the desired user-specific signals received from at least one of: an infrared sensor, a pressure sensor, a temperature sensor, a proximity sensor, a motion sensor, a fingerprint scanner, a photo eye sensor, and a wireless signal antenna (Hofer, ¶ [0077]—a smart watch typically includes a motion sensor/accelerometers, a fingerprint sensor, and other biometric sensors), but does not explicitly teach these types of sensors. However, Augustine teaches signals received from at least one of: an infrared sensor, a pressure sensor, a temperature sensor, a proximity sensor, a motion sensor, a fingerprint scanner, a photo eye sensor, and a wireless signal antenna (fig. 1; ¶ [0020]—a neuromorphic processor receives a signal stream from sensor devices that may detect motion, temperature, physical contact {pressure}, and other types of sensors).
All of the claimed elements were known in Hofer/Parada and Augustine and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the signals received from the types of sensors of Augustine with the user-specific signals of Hofer/Parada to yield the predictable result of wherein the weight file are used to detect the desired user-specific signals received from at least one of: an infrared sensor, a pressure sensor, a temperature sensor, a proximity sensor, a motion sensor, a fingerprint scanner, a photo eye sensor, and a wireless signal antenna. One would be motivated to make this combination for the purpose of improving the user experience through cognitive computing that takes input from a variety of sensors sources, as suggested by Augustine, ¶ [0002].
Regarding Claim 9, Hofer/Parada/Augustine teaches wherein listing comprises entering the target signals into a web-based application that is configured to generate the weight file (Hofer, ¶ [0091] – [0092]—the services to a user device may be provided via the internet, which indicates a web-based application. Parada, ¶ [0113] – [0114] also describes implementing services using a web interface).
Regarding Claim 10, Hofer/Parada/Augustine teaches listing comprises entering the target signals into a cloud-based application that is configured to generate the weight file (Hofer, ¶ [0080], [0094], [0098], and [0101]—many types of graphical and wireless interfaces may be used, including internet devices, which use cloud-based applications).
Regarding Claim 11, Hofer/Parada/Augustine teaches listing comprises entering the target signals into a stand-alone software that is configured to generate the weight file (Hofer, ¶ [0072]—programs may be provided on any form of media, including stand-alone software).
Regarding Claim 16, Hofer/Parada/Augustine teaches the neural network implementation is a software model of a neural network that is implemented in the integrated circuit comprising the signal detector (Parada, fig. 1; ¶ [0003], [0021], [0034], and [0107]).
Regarding Claim 17, Hofer/Parada/Augustine teaches the weight file may be provided to an end-user upon purchasing a mobile device (Hofer, ¶ [0016], [0020], and [0023]—the mobile device employs a user-specific vocabulary for recognition, indicating that the weights are determined and provided to an end-user upon purchasing the mobile device).
Regarding Claim 18, Hofer/Parada/Augustine teaches the weight file may be programmed into one or more chips that may be purchased by an end-user for use in a mobile device (Hofer, ¶ [0016], [0020], and [0023]—the mobile device employs a user-specific vocabulary for recognition, indicating that the weights are determined and provided to an end-user upon purchasing the mobile device, which inherently includes chips in the device that are purchased by the user).
Regarding Claim 19, Hofer/Parada/Augustine teaches upon an end-user installing the weight file the mobile device, the signal detector may detect the target signals by way of the set of weights (Hofer, ¶ [0026] – [0027]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hofer in view of Parada in view of Augustine, as applied to claim 8, above, and further in view of van der Made et al. (U.S. 2017/0229117, hereinafter “van der Made”).
Regarding Claim 13, Hofer/Parada/Augustine does not specifically teach wherein the target signals may be any type of signal that an end-user wants to detect. However, van der Made teaches target signals may be any type of signal that an end-user wants to detect (¶ [0020] and [0025]—the signals may be audio, images, video, or other types from a variety of sensors).
All of the claimed elements were known in Hofer/Parada/Augustine and van der Made and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the types of signals and sensors of van der Made with target signals of Hofer/Parada/Augustine to yield the predictable result of the target signals may be any type of signal that an end-user wants to detect. One would be motivated to make this combination for the purpose of expanding the functionality of the device by enabling the use of other sensors on the device to detect target signals.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hofer in view of Parada in view of Augustine, as applied to claim 8, above, and further in view of Ramos et al. (U.S. 2019/0244113, hereinafter “Ramos”).
Regarding Claim 15, Hofer/Parada/Augustine does not specifically teach wherein combining comprises labeling the target signals with corresponding labels and labeling all other signals by way of a generic label. However, Ramos teaches labeling target signals with corresponding labels and labeling all other signals by way of a generic label (¶ [0028] – [0029]—target signals are labelled with a classification for the target and a positive indication, while all other signals that do not comprise a target signal are labelled with the generic “negative” label).
All of the claimed elements were known in Hofer/Parada/Augustine and Ramos and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the labels of Ramos with target signals of Hofer/Parada/Sullivan to yield the predictable result of wherein combining comprises labeling the target signals with corresponding labels and labeling all other signals by way of a generic label. One would be motivated to make this combination for the purpose of improving the efficiency of labeling and classification of target signals (Ramos, ¶ [0002]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hofer in view of Parada in view of Augustine, as applied to claim 8, above, and further in view of Khellah.
Regarding Claim 20, Hofer/Parada/Augustine does not specifically teach wherein the signal detector continues detecting target signals in an offline state comprised of an absence of connectivity between the signal detector and an external communications network, such as the Internet, the cloud. However, Khellah teaches a signal detector continues detecting target signals in an offline state comprised of an absence of connectivity between the signal detector and an external communications network, such as the Internet, the cloud (¶ [0061]—training may be performed offline and weights are transmitted to the integrated circuit, indicating that the integrated circuit processes input using the weights in an absence of connectivity to an external network by using the stored weights).
These claimed elements were known in Hofer/Parada/Augustine and Khellah and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the offline operation of Khellah with the signal detector of Hofer/Parada/Augustine to yield the predictable result of wherein the signal detector continues detecting target signals in an offline state comprised of an absence of connectivity between the signal detector and an external communications network, such as the Internet, the cloud. One would be motivated to make this combination for the purpose of improving a user experience by enabling operation when internet connectivity is unavailable.

Allowable Subject Matter
Claims 1, 4-7, and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. None of the prior art of record teaches “wherein the host processor includes a keyword identifier host processor configured to receive weighting signals and transmit one or more signals indicating detection of desired user-specified signals” in the context of claims 1 and 21. Shah, Mohit, et al. (“A fixed-point neural network architecture for speech applications on resource constrained hardware,” Journal of Signal Processing Systems 90.5 (2018): 727-741) teaches a neural network coprocessor that performs keyword detection and speech recognition, but does not teach wherein the host processor includes a keyword identifier host processor configured to receive weighting signals.

Response to Arguments
Applicant’s arguments filed 14 September 2022 with respect to claims 1, 4-7, and 21 have been considered and are persuasive. The examiner agrees that none of the prior art of record teaches all of the limitations of independent claims 1 and 21, and further detailed above. Note, however, the rejections of the present claims under 35 U.S.C. 112(b) necessitated by the amendment filed 14 September 2022. 
Applicant's arguments with respect to claims 8-11, 13, and 15-20 have been fully considered but they are not persuasive. The examiner finds that Hofer, Parada, and Augustine still teach the amended claims, as detailed above. The applicant asserts that Hofer does not teach a weight file, arguing that Hofer does not teach training a machine learning model. However, ¶ [0027] of Hofer, among other portions, state that the Weighted Finite State Transducers may have individual weights. Since these weights are clearly stored for use by the WFSTs, they may collectively be considered a weight file. The examiner agrees that Hofer does not teach training a neural network implementation, but such training is not necessary in order to teach generating a weight file and the steps of retrieving, combining, and using the signal databases.
The examiner also notes that Parada teaches training a neural network to generate weights, so even if the applicant disagrees with the interpretation of Hofer to teach generating a weight file, Parada could instead be used to teach this limitation. The applicant argues that Parada does not teach combining the desired signals and the one or more signal databases to build a modified database and using the modified database to train a neural network implementation. However, Hofer teaches building a modified database in ¶ [0024] and [0037], in the form of the combined vocabularies. And Parada details training the neural network using first and second training sets. An obvious combination of Hofer and Parada would train the neural network of Parada using the modified database of Hofer as one of the training sets. The combination therefore teaches the limitation “using a modified database to train a neural network implementation to recognize target signals and standard signals.”
Regarding the limitation “receiving the set of weights and transmitting one or more signals indicating detection of the desired user-specific signals,” newly added to claim 8, the examiner notes that it is broader than the new limitation in claims 1 and 21. In claim 8, there is no indication of which entity is receiving the set of weights. Receiving the set of weights by itself is a trivial limitation. As detailed above, Parada teaches this in ¶ [0030] and [0034], which describes a software framework used for training; this framework receives the set of weights from CPUs that perform the calculations. For the limitation “transmitting one or more signals indicating detection of the desired user-specific signals,” Hofer teaches this in ¶ [0030] – [0031], which describes an output response or initiation of an action in response to detection of a desired user-specific signal. The output or signal that initiates an action is a transmitted signal that indicates detection of a desired user-specific signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAL SCHNEE/           Primary Examiner, Art Unit 2129